United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3163
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Antonio Ortiz-Ramirez,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 28, 2005
                                 Filed: August 15, 2005
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Antonio Ortiz-Ramirez appeals the judgment the district court1 entered after
finding him guilty of illegal reentry. His counsel has moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
erred in admitting a Mexican military identification card without proper
authentication and that, but for the identification card, the government would have
been unable to prove that Ortiz-Ramirez was an alien.


      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
        Counsel’s argument fails. We find that there is sufficient competent evidence
in the record--apart from the military identification card--to support the judgment, see
8 U.S.C. § 1326(a) (making it illegal for alien who has been deported to enter or be
found in United States without Attorney General’s express consent), and we are
confident that the district court would have reached the same result even if the card
had been excluded. Thus, we conclude that admission of the card was, at most,
harmless error. See Fed. R. Crim. P. 52(a) (any error that does not affect substantial
rights must be disregarded); Greater Kan. City Laborers Pension Fund v. Superior
Gen. Contractors, Inc., 104 F.3d 1050, 1057 (8th Cir. 1997) (admission of
incompetent evidence at bench trial will be deemed harmless if sufficient competent
evidence exists in record to support judgment and it does not appear that district court
was induced by incompetent evidence to make essential findings that it otherwise
would not have made); United States v. J.H.H., 22 F.3d 821, 829-30 (8th Cir. 1994)
(admission of allegedly improperly admitted testimony at bench trial was harmless
error because record contained ample evidence, without testimony, to support
defendants’ convictions, and district court would have reached same result even if
testimony had been excluded).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                     ______________________________




                                          -2-